Citation Nr: 1500704	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  04-14 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for osteoporosis.  

2.  Entitlement to service connection for a digestive condition.  

3.  Entitlement to service connection for irritable bowel syndrome (IBS).  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  

5.  Entitlement to service connection for fibromyalgia with chronic fatigue symptoms, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The Board has rephrased the Veteran's claims for PTSD and major depressive disorder as one claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In June 2004, the Veteran testified a Decision Review Officer (DRO) hearing at the RO.  The Veteran subsequently requested a hearing before a Veterans Law Judge.  One was scheduled in May 2013.  She then withdrew her hearing request.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2014). 

In an October 2014 statement, the Veteran's attorney requested that the issues of entitlement to service connection for fibromyalgia and chronic fatigue syndrome be merged into one claim for fibromyalgia with chronic fatigue symptoms.  Therefore, the issue is listed as above.  

In August 2011, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1.  In October 2014, prior to the promulgation of a decision on the issues of entitlement to service connection for osteoporosis, a digestive condition, and IBS, the Veteran withdrew her appeals.  

2.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has an acquired psychiatric disorder to include PTSD and major depressive disorder that began during active service or is related to an incident of service. 

3.  The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has fibromyalgia with chronic fatigue symptoms that was caused or aggravated by a service-connected acquired psychiatric disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for service connection for osteoporosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2.  The criteria for withdrawal of the Veteran's appealed claim for service connection for a digestive condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

3.  The criteria for withdrawal of the Veteran's appealed claim for service connection for IBS have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

4.  The Veteran's acquired psychiatric disorder, to include PTSD and major depressive disorder, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  The Veteran's fibromyalgia with chronic fatigue symptoms is proximately due to a service-connected acquired psychiatric disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or her attorney.  38 C.F.R. § 20.204 (2014).  In October 2014, the Veteran's attorney stated that the Veteran wished to withdraw her appeals of the issues of entitlement to service connection for osteoporosis, a digestive condition, and IBS.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 

II.  Service Connection Claims

A.  Acquired Psychiatric Disorder

The Veteran has been diagnosed with PTSD and major depressive disorder.  She has credibly asserted that that she was physically abused by her father and that in 1976, while on active duty, she was sexually assaulted by an officer from another country.  In November 2010, Dr. M. C., a private psychiatrist, submitted a positive medical opinion with regard to the Veteran's psychiatric disorder.  He reviewed the record, interviewed the Veteran, and provided references to multiple medical treatises to support his opinion.  He concluded that the Veteran's psychiatric disorder, to include PTSD and major depressive disorder, was caused by her in-service assault.  He explained that she did not have a psychiatric disorder as a result of her childhood abuse.  

In November 2011, a VA examiner diagnosed PTSD but concluded that it was caused by her childhood abuse.  

In September 2014, Dr. M. C. submitted a lengthy, well-reasoned medical opinion that reflected a careful review of the record and an analysis of the November 2011 VA examiner's opinion.  Dr. M. C. again concluded that the Veteran's acquired psychiatric disorder, specifically to include PTSD and major depressive disorder, was caused by her in-service assault.  He stated that the Veteran's symptoms, which were not present until after her assault, could not be ascribed to childhood trauma experienced decades before.   Dr. M. C. noted that prior to her military service, she functioned at a "high level."  He provided a list of treatises to support his conclusions.  

The Board finds that the November 2010 and September 2014 opinions from Dr. M. C. are more probative than the findings of the November 2011 VA examiner.  The three elements of a service connection claim are satisfied.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The Board finds that the preponderance of the evidence is in favor of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  38 U.S.C.A. § 5107(b) (West 2014).  The appeal is granted.  
 

B.  Fibromyalgia with Chronic Fatigue Symptoms

In his September 2014 opinion, Dr. M. C. stated that, "...specifically with sexual assault ... there is a direct connection between the development and severity of the fibromyalgia syndrome and PTSD."  He concluded that it was more likely than not that the Veteran's fibromyalgia was caused by her PTSD because emotional distress was a risk factor for fibromyalgia.  Dr. M. C.'s opinion provides probative evidence in support of her claim.  There is no evidence to refute Dr. M. C.'s opinion.  It is not permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Because the Veteran has been diagnosed with fibromyalgia, service connection has been granted for an acquired psychiatric disorder, and there is a positive nexus opinion linking the two, service connection for fibromyalgia is granted on a secondary basis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.310(a) (2014); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).







							(Continued on the next page)

ORDER

The appeal concerning the issue of entitlement to service connection for osteoporosis is dismissed.

The appeal concerning the issue of entitlement to service connection for a digestive condition is dismissed.

The appeal concerning the issue of entitlement to service connection for IBS is dismissed.

Service connection for an acquired psychiatric disability, to include PTSD and major depressive disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for fibromyalgia with chronic fatigue symptoms is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


